Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose determine a third magnitude of the received signal in a third frequency range by at least applying a third bandpass filter to the received signal; determine a level of steady-state noise based on the third magnitude. 
In regards to claim 17, the prior art fails to disclose determining, by the processing circuitry, a third magnitude of the received signal in a third frequency range by at least applying a third bandpass filter to the received signal; determining, by the processing circuitry, a level of steady-state noise based on the third magnitude. 
In regards to claim 24, the prior art fails to disclose determine a third magnitude of the received signal in a third frequency range by at least applying a third bandpass filter to the received signal; determine a level of noise injected by the load based on the third magnitude; and determine that an electric arc has occurred on the conductor based on the first magnitude and the second magnitude.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Tran/Primary Examiner, Art Unit 2838